                                        Case 3:18-cv-04367-WHA Document 37 Filed 06/24/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9                                 UNITED STATES DISTRICT COURT

                                  10
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                  11

                                  12
Northern District of California
 United States District Court




                                  13   BOARD OF TRUSTEES, IN THEIR
                                       CAPACITIES AS TRUSTEES OF THE
                                  14   LABORERS HEALTH AND WELFARE                        No. C 18-04367 WHA
                                       TRUST FUND FOR NORTHERN
                                  15   CALIFORNIA, et al.,
                                  16                  Plaintiffs,                         ORDER DENYING MOTION
                                                                                          TO AMEND JUDGMENT AND
                                  17           v.                                         GRANTING LEAVE TO AMEND
                                  18   BRUNK INDUSTRIES,
                                  19                  Defendant.

                                  20

                                  21        Following a default judgment in the amount of $30,896.22 against Brunk Industries, Inc.,

                                  22   an audit was conducted to confirm the amount of fringe benefit contributions owed. Plaintiff

                                  23   now asserts that the audit did not bear out that defendant owed the $30,896.22 claimed. The

                                  24   judgment as to the $30,896.22 amount is hereby VACATED.

                                  25        Though the audit did not show that defendant owed the $30,896.22, plaintiffs now claim

                                  26   that the audit revealed that the defendant owed a separate amount totaling $416,083.75.

                                  27   However, the complaint did not sufficiently allege the claimed amount of $416,083.75 so as to

                                  28
                                        Case 3:18-cv-04367-WHA Document 37 Filed 06/24/21 Page 2 of 2




                                   1   put the defendant on notice that such an amount would be sought, therefore default as to the

                                   2   original complaint is insufficient to sustain the larger amount.

                                   3        Plaintiff must start over, but is given leave to amend to assert a new claim for the larger

                                   4   amount. Plaintiff shall have SIXTY DAYS to file and serve the defendant the amended

                                   5   complaint, a summons, and a copy of this order.

                                   6        The July 7 hearing on the motion to amend the judgment is hereby VACATED. A case

                                   7   management conference is set for THURSDAY, SEPTEMBER 30, 2021 AT 11:00AM.

                                   8

                                   9        IT IS SO ORDERED.

                                  10

                                  11   Dated: June 24, 2021

                                  12
Northern District of California
 United States District Court




                                  13
                                                                                               WILLIAM ALSUP
                                  14                                                           UNITED STATES DISTRICT JUDGE
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
